DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is indefinite as it does not particularly point out the specific foot wear part from the plural taught in claim 1.  Here, “the footwear part” in lines 1 and 2 of claim 14 refers to a singular element, while in claim 1 there is a teaching of plural footwear parts, see “a first footwear part” and “a second footwear part” in lines 3 and 4, respectively.  Further, claim 1 preamble, see line 1, states of “footwear parts”.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann (US 2006/110487). 
In regards to claim 1, Bergmann teaches of a footwear injection mould (mold assembly 10) for Direct Injection moulding (seen as injection molding) of footwear parts, where the mould comprises: 
5a first mould cavity (15) defining a first footwear part (see e.g. Fig. 4), 
a second mould cavity (17) defining a second footwear part (see e.g. Fig. 4), 
a first side frame 4 defining at least a part of a first side of the first and second mould cavities (see Fig. 3), 
a second side frame defining at least a part of a second side of the first and 10second mould cavities (see Fig. 3, see the first and second removable inserts 60, 62 that form the side walls), and 
a bottom frame (see 12, 14) defining at least a part of the first and second mould cavities (see Figs. 3 and 4), where the first and/or the second side frame define(s) at least a part of a first injection channel which is in fluid communication with the first mould cavity and the second mould cavity (from the outside of the mould), (see [0039]: when first portion 12 and second portion 14 are mated together to form mold assembly 10, first groove 24 and first groove 32 cooperate and mate with one another to define a channel in fluid communication with an exterior of the mold assembly 10 and cavities 15, 17.  The material used to form the sole is poured, injected, or otherwise inserted through the channel first groove 24 and first groove 32 into cavities 15, 17.”).
The further portion of the channels (see arms 34, 36, 28, 26) that extend to the first and second cavities are viewed as the first and second output ports, as seen in Fig. 3, the first and second output ports are fluidly communicating.

In regards to claim 2, wherein the first injection channel is configured to be defined when the footwear injection mould is in its closed state.  See Bergmann, wherein the mold cavities in closed position includes the injection channel that is connected to the mold cavity.
20In regards to claim 3, regarding a footwear injection mould in accordance with claim 1, wherein the first injection channel comprises a first output port 78 in fluid communication with the first mould cavity and a second output port 80 in fluid communication with the second mould cavity.  See Bergmann, see Fig. 3, the channel extends to two ouput ports to respective mold cavities.
In regards to claim 4 (dependent upon claim 3), wherein the first output port is in fluid communication with the second output port. See teaching by Bergmann, see Fig. 3.  
In regards to claim 5, wherein the first injection channel comprises a first input port. See injection channels 24, 32 with injection ports 34, 36, 26, 28, see Fig. 3 of Bergmann.  
In regards to claim 6, wherein the first injection channel is at least partly defined by the bottom frame.  See Figs. 3 and 4 of Bergmann wherein the bottom frame defines the injection channel.
In regards to claim 11, wherein the first injection channel extends into a region between the first mould cavity and the second mould cavity.  See also Bergmann, wherein, the channel 24, 32 can be considered between the first and second mold cavities.
In regards to claim 14, wherein the footwear part is a footwear sole.  The formed footwear sole from the apparatus is an intended use of the product formed by the apparatus.  Further, Bergmann teaches of sole to be formed, see abstract.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim(s) 7-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann as applied to claim 1 above, and further in view of Hayes (US 2019/0073709).
In regards to claim 7, wherein the first injection 35channel defines an injection channel volume, where the injection channel volume is at least partly defined by a side wall of the bottom frame and/or a side wall of the first side frame and/or the second side frame.  
The Bergmann does not specifically teach of the injection channel being partially defined by a sidewall of the bottom frame or side frame.

However, as further evidenced in a sole  molding device, see teaching by Hayes, wherein the sidewall of the first and second side frames defines an injection channel volume, see the first and second side frames 118a, 118b that join together and further interacting with the bottom frame (see upper and lower carrier 220, 220) that form together with the side frames to form the mold cavity (see Figs. 11 and 12), wherein, the injection channels (see e.g. left upper injection port portion 234a, left lower injection port portion 236a that mates with 232b, 234b, see Fig. 4, 6, and 11).  Here, the application of the various sidewalls that allows for access for the respective mold shells, the arrangement allowing for the replacement of different mold bodies, see [0054], as it would provide cost savings by replacing portions for different product, model, or size.  Whereby, the provided arrangement includes sidewalls of the sideframes allows access to the injection ports, this would further allow access and removal of the materials within the injection port after the molding process.
It would have been obvious for one of ordinary skill in the art to modify the mold Bergmann with the arrangement of the sidewalls and side frames with the bottom frame as taught by Hayes as a known configuration in the arrangement allowing for access for replacement of different mold bodies.

In regards to claim 8, wherein the first injection channel defines an injection channel volume, where the injection channel volume is at least partly defined by a side wall of the first side frame and a side wall of the 5second side frame.  See Hayes above.
In regards to claim 14, wherein the footwear part is a footwear sole.
Intended product to be formed by the apparatus.  Further, Bergmann teaches of sole to be formed, see abstract.  Further Hayes teaches of injection of different sole portions, including midsoles, see [0017].

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann as applied to claim 1 above, and further in view of Schaper (US 5871683).
In regards to claim 9, wherein the first mould cavity is positioned in a proximal part of the mould, and/or the second mould cavity is positioned in a distal part of the mould.
Bergmann does not teach of the first mould cavity positioned in the proximal part and the second mold cavity positioned in the distal part of the mold.  
In a related footwear (in this regards a skate) molding apparatus, the teaching by Schaper, regarding mold cavities 11 that are positioned as claimed with one at distal end, and one at proximal end, see Figs. 1 and 2, wherein the injection of the material extends to the respective cavities via the injection channel and ports (see sprue 42 and branches 44).  The device of Schaper pertains to a molding device with replaceable mold inserts for the respective cavities thereby allowing for formation of the different molded products simultaneously.  Here, the arrangement of the mold cavities upon the frame of a mold device is a known particular arrangement as seen in Schaper, and it would have been obvious for one of ordinary skill in the art to modify the arrangement of the mold cavities of the mold device of Bergmann with the arrangement taught by Schaper as a known alternate arrangement of the cavities within a mold frame.

In regards to claim 10, wherein the first injection channel extends from a proximal end of the mould and in a longitudinal direction towards the distal end of the mould.  See teaching in Schaper, wherein the injection channel 44 extends in a longitudinal direction towards the distal end of the mold.
In regards to claim 11, wherein the first injection channel extends into a region between the first mould cavity and the second mould cavity.  See teaching of Schaper of injection channel 44 extending into region between the first and second mold cavities, see Figs. 1 and 2.  See also Bergmann, wherein, the channel 24, 32 can be considered between the first and second mold cavities.
In regards to claim 12, wherein the first 20injection channel extends into a distal end of the first mould cavity and/or a proximal end of the second mould cavity.  With the teaching of the alternative, it is noted that Bergmann and Hayes teaches of the extending the injection channel into distal or proximal end of a respective mold cavity.
Further, see teaching by Schaper regarding the injection into a distal end of one mold cavity, and into the proximal end of the other mold cavity.
In regards to claim 13, wherein the first mould cavity and/or the second mould cavity extend(s) along a longitudinal axis of the 25footwear injection mould.  See teaching of Schaper regarding the arrangement of the mold cavities along a longitudinal axis of the injection mold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744